,   .
                                                    825




    OFFICE   OF THE ATTORNEY    GENERALOF   TEXAS
                       AUSTIN
                                                                                             826 ’


Hon.   Cborgb     n.     6h6gqmrtl,      pw.    2


       0llph0r..        It I. net established to ;~ako %~roney       axd
       ne on. r.o.Ireo        any i;roc.eds whatsoever rroni the
       h0ldbg or thi8 oonteet CIXXC~~~          the    sbaretarp who
       teeei~es about Co. humlred LkM.ar. a year for hI6
       olbrIoPl      #o*.     The Assooletlon has 3 bardlin& t&w-
       aembat mnnullf in aoms Texad Gltp bblbotbd by it.
       The offloers       make a eontraot with 6o.m bau3I116
       tmby      in the   sblbdtbd tom ror the ufw or such
       alley for th. to urmment          at 0 abrteis’    Pr’Lab per pbr,
       cboa wmpbtlng per wnh             The baali2tg    aUbp seloated
       hea a&h&j to do with the to UrBambBt               exoopt to
       iunzish the alloys to thb aaooolatlon tar we during
       th.   tKmrImc.nt.        IToone 16 blIcIbl+ to coqstb exoept
       r;;z,of         8uah Assaaletlon 6nd Ai%etlaaa BowlIn
                       Eaoh pbr6o~ batb~          the tOUnU%3bsIt    pay8
       all .*try*is.      whioh   ln used   aa f01~ow.l    PmJt, pay--
       ment     or expeane6, iaolu4ing rent. on bowlIn& allep,
       6rUuy~of              worbtarp,    and   other      ei;nikr      bxpenser,
       5eoenU,     ralnder is p-aid out to Oenteetants(18
                       the
       prizes dbppandbntt&pen SOO~~II bowled by such con-
       testants, that 18, the ooriteutanttie 18 most skillful
       and-bowl.         t?ie highest aoorb get8                the   larger   ?rizb
       e&or                                     do wt rcpslvo nap
                       oourtsa, rainy coatebtaats
                       Co other person, eftiaer or pmmter racbivbo
       &      a&bf       at all rr0rathe ka3001rtIon.
              3. A nswspa or, the Pall6 County Reoord, put6
       on 8 oikapa*a to & a~emb     it8  subacriptlon       llath For
       a certain p6rlod ot tlmi each new eubsartbar 16 62~
       titled to a &en number Or votes r0r Boa. oonteetbat
       or oazidldat..   Thb oentoetsnt reoeltlng       the Uimeot
       nuzber ai votes e6tb an autombll.,          or a. lsr@? oash
       6Warfl 88 the rim prfz..       SeoonU, thlms, r0urth and
       fifth prizes   aleo sre glean to tbe osnUIdates roebLvln&
       the BbXt hI&e.t ootos In their order& As a ,mtter of
       rsct   the candidates or oontirstants will be jmopl.
       solloltlng   subscrlptlons  fcr the a>.,sr hid rrrodving
       the oat.8 of th. subeoribcrs obta % ed 57 thezi. In
       addltloll to th. prizes already mentioned e eash oo?pr
       mission 0r 10 per aunt Is aid to all aotlrb non-
       prize rlnn.n    on rubacrlpt i4OQ oolieotians       paId by
       thea.    It is only th6oretIoally    possible SW a ~orfaon
       to win one of th. 9,rlzcb wIthout boiy: ootivo in

       win ths -,rlzsb.
                 Ml016 70&m,Ferno~*5                    CirIl     Statutes,     reaeu   la
part   an   foll0ars         I
.




Ron. Ceome Ri. tie99ard,             96.66 3


            “(5)      zi’V@Ty   pbA%OZi~    rim,    Or    OOrpOrCtiOn      GOn-
     duotlng a thectre,           plaoe or ammenent               or any
     bU6inbss OBte~i8.               in OOM@otiOZJ ttd the O~bratioIl
     Of which e ~rizb  hl            the forsit Of 3lMb~ of Saechina,
     of value is offered             or fired ta one.or mm patron8
     Or 6UChthe6tT8, PlfiOb Or tXSU5meAt OILbusfnesa
     exterjdob,          and mt      glean to sll p&as             thereof
     9sl;Tw thb SaXLC C-6      for aRp CO~%ain SbmiOb~
     aoaoodltp, or batbrtein;n~t,    shallmik6  a rorlfied
     report on the tweflty-rirth   dsy 0r each month to thb
     CorgtmuW        Or PUbuC      ACCQW~   Of thb   sAdi Of- %X&S,
     Sh0~bg    tiib  &%iIoUXt Of TIOZIbt SO giOC5  in pI?iZCSe, and
     t&b Whhlb     Of tu   gl-:ZCS   OI EWWdli  90 ~YCii.i.lt              COMOCtiW
     rith   au&     buslao        durl~~ the ~ext~~~reoe&.ing           mmth.

          *(b)  here is hereby luvled a tax bqual~to twonty
     per obnt (20$) or the value of all such mney, prizes,
     an& awarda driven In             with the 0 ration 61
                                     COXlIlbOti~B
     each   and    b&f   or the r0m0iw
                                     buaineer enFbrpriises,
     SACIat the time or.mb.klng the! rq~rC to the C~troller
     0r 4?ublic .4coounts, tk?a mbr  or operator 0r AA~ awh
     bu&mos shall pay to the state 'L*reQ6-      euoh tsx
       OB the total         a!aWAt     Of ZWAep, ?l+ibII, bBd 6WQd5               8O
     2
     ~rbndurhg            thenexbpraoedIngmanth....*
            YOUI? qtWtiQ!l        16   OOAt~~od          by OUT
G-1637 with ~Ctfbt’WlOb to both the 09ticiist
bowiow~~ tmntest spoponso~d by the Tbxnb State                    nbwlLng hba01
            XB liA6
                  With the YiearS theteln @X9XW8s@d,W. hold
thet Abithbr or these prodsatx la e business enterprise with-
in tha zeaning of the taxi& statute.
           Clearly the prizes &mm by the Falls Couut~ Reoord
ucder tke plan set forth in the third isat filtuation would
not be subject   to the tea   By 9roduoI~ the ~1.a~b.tAU&OrOf
subaorlptlons to the pa9or the pti26 wiBnCr6  have  llt'te&#~a!+
eelme out 0r tiib olass 0r those "payingthe Same ohS.rgbr*